NUMBER 13-15-00610-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                         IN RE ALEJANDRO EMILIANO SOLIS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                   Before Justices Garza, Perkes, and Longoria
                       Memorandum Opinion Per Curiam1

        On December 28, 2015, Alejandro Emiliano Solis, proceeding pro se, filed a

petition for writ of mandamus seeking relief against the Honorable Juergen “Skipper”

Koetter, Judge of the 267th District Court of DeWitt County, Texas, and Tabeth Gardner,

the District Clerk of DeWitt County. Through this original proceeding, relator seeks to

compel the trial court to rule on his “Motion in Arrest of Judgment,” filed on November 12,



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
2015, and appears to request that we compel the District Clerk to notify him of any such

ruling.

          To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007).

If relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied.        See id. It is the relator’s burden to properly request and show

entitlement to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding); In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig.

proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]

1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”).

          Article V, Section 6 of the Texas Constitution specifies the appellate jurisdiction of

the courts of appeals, and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, § 6

(West, Westlaw through 2015 R.S.).             As an appellate court, this Court's original

jurisdiction is governed by section 22.221 of the Texas Government Code. See TEX.

GOV'T CODE ANN. § 22.221 (West, Westlaw through 2015 R.S.); see also In re Cook, 394
S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In pertinent part, this section

provides that we may issue writs of mandamus and “all other writs necessary to enforce

the jurisdiction of the court.” See id. § 22.221(a). This section also provides that we may

issue writs of mandamus against “a judge of a district or county court in the court of



                                                2
appeals' district” or against a “judge of a district court who is acting as a magistrate at a

court of inquiry . . . in the court of appeals district.” See id. § 22.221(b).

        Relator's petition seeks mandamus relief in part against a district clerk. However,

we do not have original jurisdiction against a district clerk unless necessary to enforce

our jurisdiction, and relator has not demonstrated that the requested relief is necessary

for this purpose. See generally id. § 22.221; In re Richardson, 327 S.W.3d 848, 851 (Tex.

App.—Fort Worth 2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex.

App.—El Paso 2009, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.—Houston [1st Dist.] 1999, orig. proceeding).

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not established his right to relief against the trial court

judge and that we lack jurisdiction over relator’s claims against the district clerk.

Accordingly, we DENY relator’s petition for writ of mandamus, in part, insofar as relator

seeks relief against the judge of the trial court. We DISMISS relator’s petition for writ of

mandamus, in part, for want of jurisdiction, insofar as relator seeks relief against the

district clerk.


                                                           PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of December, 2015.




                                               3